PER CURIAM.
Preston Duke John Church appeals the trial court’s dismissal of a motion to correct an illegal sentence. We affirm the dismissal without prejudice to the appellant filing a properly sworn motion under Florida Rule of Criminal Procedure 3.850.
The issue raised in the motion involves the lack of notice and opportunity to be heard prior to the imposition of costs and attorney’s fees. This issue is the proper subject of a 3.850 motion. See Lewis v. State, 629 So.2d 1051 (Fla. 2d DCA 1993); Townsend v. State, 604 So.2d 885 (Fla. 2d DCA 1992).
Affirmed.
PARKER, A.C.J., and ALTENBERND and QUINCE, JJ., concur.